IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,529


EX PARTE OLUKUNLE GABRIEL ADESIYAN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 959700 IN THE 184TH  DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of Theft over $1,500
and less than $20,000 and sentenced to 2 years' imprisonment.  The First Court of Appeals affirmed
his conviction. Olukunle Gabriel Adesiyan v. State, No. 01-04-00494-CR (Houston [1st District]
August 11, 2005).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition for discretionary review pro se.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed and failed to advise him of his right to petition for
discretionary appeal pro se.  The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled to the opportunity
to file an out-of-time petition for discretionary review of the judgment of the First Court of Appeals
in Cause No. 01-04-00494-CR that affirmed his conviction in Case No. 959700 from the 184TH 
Judicial District Court of Harris County, Texas.  Applicant shall file his petition for discretionary
review with the First Court of Appeals within 30 days of the date on which this Court's mandate
issues.

Delivered: October 25, 2006
Do not publish